DETAILED ACTION
Response to Amendment
Applicant’s amendment to the specification by changing the title of the invention to a more descriptive title acknowledged and recorded. 
The Applicant originally submitted Claims 1-10 in the application. In the present response, the Applicant amended Claims 1, 3-4, 8-10 and cancelled Claims 2 and 7. Accordingly, Claims 1, 3-6 and 8-10 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 05/20/2022, with respect to rejection of Claim 1 under 35 U.S.C. § 102(a)(1) have been fully considered, however not persuasive.
MPEP 2111 states that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an examiner must construe claims terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim.
	The Examiner carefully examined the amended Claim 1 and verified that, in a broadest reason interpretation consistent with the specifications, the newly amended Claim 1 could be reasonably taught or suggested by current cited art of the record.
	Applicant argues that, while cited JP2013201709 to Takeshi, discloses “a circuit substrate oblique with respect to a back surface of the display panel”, however Takeshi fails to disclose “a support chassis that supports the display panel and that faces a surface of the support chassis opposite the display panel”.
	Applicant further argues that, while cited US 2007/0258017 to Matsuzawa, discloses “a support chassis that supports a display panel and faces a back surface of the display panel” and “a boss member that supports a circuit substrate and faces a  surface of a support chassis opposite the display panel”, however Matsuzawa fails to disclose  “the circuit substrate being oblique with respect to the support chassis”.
	Applicant concludes that, therefore; the combination of Takeshi with Matsuzawa fails to teach the limitations of the amended Claim 1. 
The Examiner respectfully disagrees. 
In response to Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCP 1981).
In combining the references, Takeshi would provide teachings for all of the limitations of Claim 1, except for  the limitation of “a boss member that supports the circuit substrate and that faces a surface of the support chassis opposite the display panel” which is properly taught or suggest by Matsuzawa in rejection of the amended Claim 1 below.
Accordingly, the Examiner submits that, Takeshi could be properly combined with Matsuzawa to arrive at the limitations of the amended Claim 1, as cited in the rejection of Claim 1 below. 
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Takeshi et al (JP2013201709) in view of Matsuzawa et al (US 2007/0258017). 
Regarding Claim 1, Takeshi (In Figs 1-3) disclose a display device (100) comprising: 
a display panel (1) that displays an image (image produced by 1), (Fig 3); 
a housing (3/4/5) that contains the display panel (1), (Fig 3); and 
a circuit substrate (41) that includes a circuit component (drive circuit, ¶ 23, II. 3-4) relative to an image signal corresponding to the image that is displayed by the display panel (1), (¶ 23, II. 3-4) and that faces a back surface of the display panel (1), (Fig 3) 
wherein the housing (3/4/5) has a lower air vent (32) that is formed below the circuit substrate (41), (Fig 1) and an upper air vent (31) that is formed above the circuit substrate (41), (Fig 3), (¶ 22, II. 1-6), 
wherein a flow path for an airstream that flows from the lower air vent toward the upper air vent along the circuit substrate (41), (¶ 22, II. 1-8), based on generated heat from the circuit component (drive circuit, ¶ 23, II. 3-4) is defined so as to face the back surface of the display panel (1) in the housing (3/4/5), (Fig 3), and - 51 -Attorney Docket No.: US82342 
wherein the flow path is defined such that a sectional area of the flow path varies along the circuit substrate (41), (Fig 3), wherein the circuit substrate (41) is oblique with respect to the back surface of the display panel (1), (Fig 3), wherein the display device (100) further comprising: a support chassis (flat portion of 15 directly in contact with and supporting 1), (Fig 3) that supports the display panel (1) and that faces the back surface of the display panel (1), (Fig 3); and wherein the circuit substrate (41) is oblique with respect to the support chassis (flat portion of 15 directly in contact with and supporting 1), (Fig 3).
However Takeshi does not disclose wherein a boss member that supports the circuit substrate and that faces a surface of the support chassis opposite the display panel.
Instead Matsuzawa (In Fig 6) teaches wherein a boss member (14) that supports the circuit substrate (2) and that faces a surface of the support chassis (3) opposite the display panel (1), (Fig 6).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Takeshi with Matsuzawa with a boss member supporting the circuit substrate and facing the support chassis opposite the display panel to benefit from discharging the thermal energy generated by the display panel to cool the display panel as well as holding the display channel (Matsuzawa, ¶ 24, II. 7-14).

Regarding Claim 3, Takeshi in view of Matsuzawa disclose the limitation of Claim 1, however Takeshi (In Figs 1-3) further disclose wherein the circuit substrate (41) is oblique such that a distance between a portion of the circuit substrate (41) that faces the lower air vent (32) and the back surface of the display panel (1) is shorter than a distance between a portion of the circuit substrate (41) that faces the upper air vent (31) and the back surface of the display panel (1), (Figs 1-3).

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Takeshi in view of Matsuzawa and further in view of Lee et al (US 2011/0162831).
Regarding Claim 4 Takeshi in view of Matsuzawa discloses the limitation of Claim 1, however Takeshi as modified does not disclose wherein an oblique angle of the circuit substrate with respect to the - 52 -Attorney Docket No.: US82342 back surface of the display panel is no less than 3 degrees and no more than 7 degrees.
	instead where Lee (In Fig 2) teaches wherein an oblique angle (Θ) of the circuit substrate (22) with respect to the - 52 -Attorney Docket No.: US82342 back surface (14) of the display panel (21).
However, Lee is silent with respect to the angle (Θ) be no less than 3 degrees and no more than 7 degrees.
	However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
 	It would have been an obvious matter of design choice to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Takeshi with Matsuzawa and further with Lee with a tilt angle of the circuit substrate with respect to the back surface of the display panel to be no less than 3 degrees and no more than 7 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Claims 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Takeshi in view of Matsuzawa and further in view of Oh et al (US 2011/0187962).
	Regarding Claim 5, Takeshi in view of Matsuzawa discloses the limitation of Claim 1, however Takeshi as modified does not disclose wherein a back wall of the housing that faces the back surface of the display panel is oblique with respect to the back surface of the display panel.
	Instead Oh (In Fig 5) teaches wherein a back wall (back wall of 110) of the housing (110) that faces the back surface of the display panel (20) is oblique with respect to the back surface of the display panel (20), (Fig 5).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Takeshi with Matsuzawa and further with Oh with back wall of the housing that faces the back surface of the display panel being oblique with respect to the back surface of the display panel to benefit from preventing air circulation around the housing, concentrating heat within space where heat absorber is positioned to absorb heat from the internal space of the housing and discharge the heat to the outside keeping inside of the housing cooled, while eliminating external impurities introduced to the housing (Oh, ¶ 68, II. 1-10).
	Regarding Claim 6, Takeshi in view of Matsuzawa and further in view of Oh discloses the limitation of Claim 5, however Takeshi (In Figs 1-3) further discloses wherein the back wall (4) is formed such that the flow path becomes narrower as a position is closer to the upper air vent (31) from the lower air vent (32) along the circuit substrate (41), (Fig 3).
Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Takeshi in view of Matsuzawa and further in view of Lee (US 2009/0174832).
Regarding Claim 8, Takeshi in view of Matsuzawa discloses the limitation of Claim 1, however Takeshi as modified does not disclose wherein the boss member has a tapped hole that is used to mount the circuit substrate on the boss member and that extends along a central axis, and an end surface thereof that faces the support chassis is oblique with respect to the central axis depending on an oblique angle of the circuit substrate.
	Instead Matsuzawa (In Fig 6) further teaches wherein the boss member (14) has a tapped hole (hole within 14 accommodating 16) that is used to mount the circuit substrate (2) on the boss member (14) and that extends along a central axis (Fig 6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Takeshi with Matsuzawa with the boss member having tapped hole used to mount the circuit substrate on the boss member that extends along a central axis to benefit from mounting and securing the electric substrate to the chassis member (Matsuzawa, ¶ 4, II. 1-6).
However, Takeshi as modified does not disclose wherein an end surface thereof that faces the support chassis is oblique with respect to the central axis depending on an oblique angle of the circuit substrate.
Instead Lee (In Fig 2) teaches wherein an end surface (end surface of 140 in direct contact with 100) thereof that faces the support chassis (180) is oblique with respect to the central axis depending on an oblique angle of the circuit substrate (100), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Takeshi with Matsuzawa and further with Lee with an end surface of boss member facing support chassis being oblique with respect to central axis depending on an oblique angle of the circuit substrate to benefit from maintain a distance between the lower and upper substrate (Lee, ¶ 41, II. 1-4).
Regarding Claim 9, Takeshi in view of Matsuzawa discloses the limitation of Claim 1, however Takeshi as modified does not teach wherein the boss member has a tapped hole that is used to mount the circuit substrate on the boss member, and an end surface thereof that faces the circuit substrate is oblique with respect to a central axis depending on an oblique angle of the circuit substrate.
Instead Matsuzawa (In Fig 6) further teaches wherein the boss member (14) has a tapped hole (hole within 14 accommodating 16) that is used to mount the circuit substrate (2) on the boss member (14), (Fig 6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Takeshi with Matsuzawa with the boss member having tapped hole used to mount the circuit substrate on the boss member to benefit from mounting and securing the electric substrate to the chassis member (Matsuzawa, ¶ 4, II. 1-6).
However, Matsuzawa as modified does not disclose wherein an end surface thereof that faces the circuit substrate is oblique with respect to a central axis depending on an oblique angle of the circuit substrate.
Instead Lee (In Fig 2) teaches wherein an end surface (end surface of 140 in direct contact with 100) thereof that faces the circuit substrate (100) is oblique with respect to a central axis depending on an oblique angle of the circuit substrate (100), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Takeshi with Matsuzawa and further with Lee with an end surface of boss member facing support the circuit substrate being oblique with respect to central axis depending on an oblique angle of the circuit substrate to benefit from maintain a distance between the lower and upper substrate (Lee, ¶ 41, II. 1-4).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Takeshi in view of Matsuzawa and further in view of Wang et al (US 2018/0136504).
Regarding Claim 10, Takeshi in view of Matsuzawa discloses the limitation of Claim 1, however Takeshi as modified does not disclose wherein the display device further comprising: an oblique member that has a tapped hole that is used to mount the circuit substrate and that extends along a central axis, an end surface thereof that faces the circuit substrate being oblique with respect to the central axis depending on an oblique angle of the circuit substrate, the oblique member being disposed on the boss member.
Instead Wang (In Figs 1-4) teaches wherein the display device (curved display panel, ¶ 15, II. 1-2) further comprising: an oblique member (04), (Fig 4) that has a tapped hole (05) that is used to mount the circuit substrate (1) and that extends along a central axis (Fig 4), an end surface (end surface of o4 where 05 position) thereof that faces the circuit substrate (1) being oblique with respect to the central axis (Fig 4) depending on an oblique angle of the circuit substrate (1), (Fig 1) the oblique member being (04) disposed on the boss member (03).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Takeshi with Matsuzawa and further with Wang with an oblique member having a tapped hole used to mount the circuit substrate and extending along a central axis and an end surface thereof that faces the circuit substrate being oblique with respect to the central axis depending on an oblique angle of the circuit substrate and the oblique member being disposed on the boss member to benefit from locking and securing the engagement of the spacer and the spacer base preventing the spacer from sliding away (Wang, ¶ 19, II. 1-8).
 					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835

/ZACHARY PAPE/Primary Examiner, Art Unit 2835